

AMENDMENT TO
STOCK PURCHASE AGREEMENT


Amendment dated as of November 30, 2006 (the “Amendment”) by and among
eXegenics, Inc., a Delaware corporation (“eXegenics”), and the investors listed
on Exhibit A hereto (each a “Investor” and collectively, the “Investors”) to the
Stock Purchase Agreement (the “Purchase Agreement”) dated as of August 14, 2006
by and among eXegenics and the Investors. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.


WITNESSETH


WHEREAS, the parties have entered into the Purchase Agreement pursuant to which,
among other things, eXegenics will issue and sell to the Investors shares of its
common stock, and


WHEREAS, certain of the Investors have asked eXegenics to consent to the
assignment by such Investors of their rights and obligations under the Purchase
Agreement, all as more particularly described below, and


WHEREAS, the parties hereto desire to amend the definition of “End Date” and, as
more particularly described below.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:


1. Assignment and Substitution. 


(a) By its execution hereof, Frost Gamma Investments Trust (“Frost Gamma”) does
hereby assign, sell, transfer and convey to The Frost Group, LLC, a Florida
limited liability company (the “Frost Group”), all of its right, title and
interest in and to the Purchase Agreement, subject to all of the terms,
conditions, reservations and limitations set forth therein, and the Frost Group
does hereby accept such assignment and agrees to assume and perform all of the
duties and obligations of Frost Gamma under the Purchase Agreement.


(b) By its execution hereof, Harter Financial Inc. (“Harter Financial”) does
hereby assign, sell, transfer and convey to Ms. Marie V. Wolf (“Wolf”) all of
its right, title and interest in and to the Purchase Agreement, subject to all
of the terms, conditions, reservations and limitations set forth therein, and
Wolf does hereby accept such assignment and agrees to assume and perform all of
the duties and obligations of Harter Financial under the Purchase Agreement.


(c)  By its execution of this Agreement, the Frost Group hereby becomes a party
to and agrees to be bound by the Purchase Agreement, as herein amended, and
further represents and warrants to eXegenics that the representations and
warranties set out in Section 4.2 of the Purchase Agreement are true and correct
in all respects as applied to the Frost Group and each of its four members.



--------------------------------------------------------------------------------

Execution Copy
(d) By its execution hereof, eXegenics hereby consents to the assignments
described above.


2. Amendment. The parties hereto acknowledge and agree that Section 7.1(b)(i) is
hereby amended by deleting the date January 31, 2007 and substituting the date
March 31, 2007, which date shall be the “End Date” as such term is defined in
Section 7.1(b)(i).


3. Miscellaneous.


(a) The recitals set forth in the “Whereas” clauses in this Amendment are true
and correct and are hereby incorporated herein by reference and made a part of
the Purchase Agreement as amended hereby.


(b) This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Amendment shall become effective when each party
hereto shall have received counterparts hereof signed by the other parties
hereto.


(c)  The parties hereto hereby ratify and approve the Purchase Agreement, as
amended hereby, and the parties hereto acknowledge that all of the terms and
provisions of the Purchase Agreement as amended hereby are in full force and
effect, and that all other terms and provisions of the Purchase Agreement shall
remain unchanged and in full force and effect.


 












[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

2

--------------------------------------------------------------------------------

Execution Copy



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
EXEGENICS, INC.


By: /s/ John A. Paganelli
/s/ Marie V. Wolf
John A. Paganelli, President
Marie V. Wolf
   
THE FROST GROUP, LLC
 
By: Frost Gamma Investments Trust, Member
/s/ Ronnie Rosenstock
By:/s/ Phillip Frost
Ronnie Rosenstock
Phillip Frost, M.D., Sole Trustee
 
By:/s/ Jane Hsiao
 
Jane Hsiao, Member
/s/ Robert Sudack
By:/s/ Rao Uppaluri
Robert Sudack
Rao Uppaluri, Member
 
By: /s/ Steve Rubin
 
Steven Rubin, Member
 



New Valley, LLC
By: /s/ Richard Lampen
Name: Richard Lampen
Title: Manager


RFJM, LLC
By: /s/ Jeffrey Markowitz
Name: Jeffrey Markowitz
Title: Managing Member


MZ Trading LLC
By: /s/ Mark Zeitchick  
Name: Mark Zeitchick
Title: Manager


/s/ Joseph DeLuca
Joseph DeLuca
/s/ Diane DeLuca
Diane DeLuca




Harter Financial Inc.
By: /s/ James H. Pettzanitis
Name: James H. Pettzanitis
Title:Chief Financial Officer